Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a divisional application of 16382743 (now US Pat. # 10756099). Now pending in this application are claims 1-11.

Specification
The specification submitted 7/10/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 7/10/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/10/2020 and 11/12/2021 have been considered by the examiner.
	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sardella (US # 5856707) in view of Wu (US # 20110241093).

Regarding Claim 1, Sardella teaches a memory device, comprising: 
a substrate (10);
a plurality of first gate structures (conductive elements 40,42) formed on the substrate;
a first dielectric layer (46) formed on top surfaces and sidewalls of the plurality of first gate structures; 

a third dielectric layer (60) formed on the first dielectric layer which is between the plurality of first gate structures, wherein the third dielectric layer defines a plurality of contact holes (corresponding to parts 56, 58, 70 and 72) exposing the substrate; and
a contact plug (parts 54, 56, 58, 67, 70 and 72) filling the plurality of contact holes;
wherein the memory device comprises an array region (shown where the gates 40,42 are formed), and the plurality of first gate structures are formed in the array region (disclosed as claimed).

Although Sardella discloses much of the claimed invention, it does not explicitly teach the memory device comprising a peripheral region.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Wu teaches a memory device (see Fig. 15) comprising an array region (400) and a peripheral region (300).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the device, taught in Sardella, as suggested by Wu. Specifically, the modification suggested by Wu would be to employ a memory 


Regarding Claim 3, Sardella teaches the memory device as claimed in claim 1, wherein the first dielectric layer, the second dielectric layer, and the third dielectric layer are made of the same material (oxide).

Regarding Claim 4, Sardella teaches the memory device as claimed in claim 1, wherein: in the array region, a width of the second dielectric layer on the first gate structure is smaller than a width of the first dielectric layer on the first gate structure (layer 48 is not on the first gate structure, thus it has a width of zero).

Regarding Claim 11, Sardella teaches the memory device as claimed in claim 1, wherein in the array region, a sidewall of the contact plug is in direct contact with the third dielectric layer (shown in Fig. 2).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sardella (US # 5856707) in view of Wu (US # 20110241093) and further in view of Chen (US # 20180113969).

Regarding Claim 2, although Sardella in view of Wu discloses much of the claimed invention, it does not explicitly teach the memory device as claimed in claim 1, wherein the first dielectric layer and the third dielectric layer are nitrides.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Chen teaches a that vias can be formed in openings formed using various types of dielectric films ([0051]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the dielectric materials taught in Sardella in view of Wu, as suggested by Chen. Specifically, the modification suggested by Chen would be to employ a memory device as claimed in claim 1, wherein the first dielectric layer and the third dielectric layer are nitrides. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use nitride for the first and third dielectric layers since it has been held by the courts that selection of a prior art material based on its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kang (US # 20040219729)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899